In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 02-2479
JACK WAINSCOTT,
                                               Plaintiff-Appellee,
                                v.

WILLIAM R. HENRY,
                                           Defendant-Appellant.
                         ____________
            Appeal from the United States District Court
     for the Northern District of Indiana, Fort Wayne Division.
            No. 00 C 393—William C. Lee, Chief Judge.
                         ____________
  ARGUED NOVEMBER 4, 2002—DECIDED JANUARY 17, 2003
                   ____________


 Before BAUER, KANNE, and EVANS, Circuit Judges.
  BAUER, Circuit Judge. Plaintiff-Appellee Jack Wainscott
brought a suit alleging violations of his First and Four-
teenth Amendment rights after being terminated from
his job with the City of Marion Streets and Sanitation
Department. Wainscott named William R. Henry, Mayor
of the City of Marion, Indiana, and three members of the
Marion Board of Public Works and Safety as defendants.
The suit against the board members was dismissed, and
the district court granted summary judgment in favor of
Wainscott on his First Amendment claim against Mayor
Henry. The mayor appeals, arguing Wainscott’s state-
ments are not protected under the First Amendment and
that Wainscott was properly afforded due process. For the
2                                              No. 02-2479

reasons set forth below, we affirm the decision of the
district court.


                    I. BACKGROUND
  Jack Wainscott is an employee of the City of Marion
Streets and Sanitation Department (“Department”). He
was initially hired as a laborer and equipment operator
but was later promoted to assistant to the Superintendent
of the Department. In 1998, Republican mayor Ron Mowery
appointed Wainscott as the Superintendent of the De-
partment. In November 1999, Democrat William Henry
was elected mayor of the City of Marion. Prior to being
sworn in, Mayor Henry confronted Wainscott after learn-
ing that Wainscott intended to embarrass the new admin-
istration by neglecting to maintain adequate supplies of
necessary materials. The mayor told Wainscott that he
would not tolerate lying and that if Wainscott lied, he
would “fire [his] ass in a heartbeat.”
  Before Mayor Henry took office, Wainscott stepped down
as Superintendent and returned to a nonsupervisory
position within the Department. In January 2000, Jack
Antrobus, the new Superintendent of the Department,
told the mayor that Wainscott was encouraging Depart-
ment employees to file grievances and cause trouble for
the new mayor. Wainscott disputed these allegations and
requested a meeting with the mayor, Antrobus, and rep-
resentatives of Wainscott’s union. After the meeting,
Wainscott signed a written agreement in which he agreed
to the following: “(1) reduction in senority; (2) do your
job to the best of your ability; (3) stay low-key as it per-
tains to the Union; (4) do not advise other employees
on grievances; (5) stay in the street Department where
you were originally hired.”
 On August 16, 2000, Wainscott and a fellow employee
were working on a demolition job at a house on Branson
No. 02-2479                                                 3

Street in Marion. While at the site, Fred Troxel, a Marion
resident and political supporter of Mayor Henry, ap-
proached the two men and began conversing. The group
was joined by David Bennet, a driver for a waste manage-
ment company, who had arrived to deliver a dumpster for
a demolition project. Wainscott, who had been wearing a
protective mask while working, showed the mask to the
group and, according to Troxel, stated, “this is the kind
of junk they give us to work with.” As the conversation
continued, a question arose as to where Bennet was to
deliver the dumpster. Troxel maintained that Wainscott
responded, “the city administration did not know what
it was doing from one day to the next.” Later that day,
Troxel called Mayor Henry and reported the comments
made by Wainscott.1 Mayor Henry regarded Wainscott’s
statements as false and believed that they were grounds
for dismissal. The next day the mayor organized a meet-
ing with Wainscott, Antrobus, and two union represen-
tatives. During the meeting, the mayor handed Wainscott
a letter that stated: “Dear Jack Wainscott, You are hereby
terminated for insubordination. You had previously been
warned on May 1, 2000. The insubordination occurred
on August 16, 2000, on the 100 block of North Branson
Street. Sincerely, /s/ William R. Henry.” Wainscott be-
came upset after reading the letter and began interrupt-
ing the mayor as he attempted to speak. Mayor Henry
informed Wainscott that he would ask the police to re-
move him if he tried to talk again.
  Wainscott filed a grievance protesting his termination
and was given a post-termination hearing. The Marion
Board of Public Works and Safety (“Board”) conducted
the hearing and concluded that Wainscott should be sus-
pended 45 days without pay and be reinstated on October


1
  As luck would have it, Mayor Henry drove by and waved to the
group while this conversation occurred.
4                                              No. 02-2479

1, 2000. The Board also placed Wainscott on a six-month
probationary period during which he was not permitted
to make any statements concerning management issues,
decisions, or policies of the administration.
  Wainscott proceeded to file suit against Mayor Henry
in his official capacity, and Londelle White, James Duncan,
and Pam Hutcheson, in their official capacities as mem-
bers of the Board. His complaint alleged the defendants
violated his First Amendment right to free speech and his
Fourteenth Amendment right to due process. The claims
against defendants White, Duncan, and Hutcheson were
eventually dismissed. The district court granted Wainscott’s
motion for summary judgment as to Mayor Henry’s liabil-
ity, leaving for determination only the issue of damages
suffered by Wainscott. The parties entered a stipulation
as to the amount of damages while reserving the right
to appeal the district court’s summary judgment order.
The mayor has exercised this right and now appeals the
district court’s grant of summary judgment.


                    II. DISCUSSION
   We review a district court’s grant of summary judg-
ment de novo. EEOC v. Sears, 233 F.3d 432, 436 (7th Cir.
2000). Summary judgment is proper if there is no dispute
as to material facts, and the moving party is entitled
to judgment as a matter of law. Fed. R. Civ. P. 56 (c). In
addition, whether an employee’s speech is a matter of pub-
lic concern is a question of law we review de novo. Mar-
shall v. Porter County Plan Comm’n, 32 F.3d 1215, 1219
(7th Cir. 1994).


A. Application of the Connick-Pickering Test
  Mayor Henry claims that Wainscott’s speech is not
protected by the First Amendment. We evaluate whether
No. 02-2479                                               5

an employee’s speech deserves First Amendment protec-
tion under the two-part test established in Pickering
v. Board of Educ., 391 U.S. 563 (1968) and Connick v.
Myers, 461 U.S. 138 (1983). Gonzalez v. City of Chicago,
239 F.3d 939, 940-41 (7th Cir. 2001). This analysis re-
quires us first to determine whether the employee spoke
as a citizen upon matters of public concern. Connick v.
Myers, 461 U.S. 138, 147 (1983). If the speech addresses
a matter of public concern, we will balance the employee’s
interest in commenting upon such matters and the em-
ployer’s interest in efficient public services. Pickering v.
Board of Educ., 391 U.S. 563, 568 (1968).
  The statement to which we are applying the Connick-
Pickering test is Wainscott’s remark that “the city admin-
istration does not know what it is doing from one day to
the next.” The district court found that Wainscott’s state-
ment referring to his mask as “junk” was a personal
grievance, not a matter of public concern. Moreover,
Wainscott never argued to the district court, nor to this
court, that the quality of the mask was a matter of public
concern. Thus, we need only consider Wainscott’s state-
ment criticizing the city administration, which the district
court found qualified as speech on a matter of public
concern. The district court reasoned that this speech
would have been protected had it been made by a private
citizen rather than a city employee. We now consider
whether the district court was correct in its conclusion
that the administration’s alleged inefficiency is a matter
of public concern.


1. Matters of Public Concern
  Our determination of whether Wainscott’s statement
dealt with a matter of public concern requires us to con-
sider “the content, form, and context of a given statement
as revealed by the whole record.” Connick, 461 U.S. at
6                                                No. 02-2479

147-48. Of these three elements, content is the most im-
portant factor. Yoggerst v. Hedges, 739 F.2d 293, 296 (7th
Cir. 1984). We have noted that speech is directed at a
matter of public concern if it relates to any matter of
“political, social, or other concern to the community.”
Kuchenreuther v. City of Milwaukee, 221 F.3d 967, 973 (7th
Cir. 2000), quoting Connick, 461 U.S. at 146. A matter is
not of public concern if it involves a personal grievance
of interest only to the employee. Gustafson v. Jones, 290
F.3d 895, 907 (7th Cir. 2002).
  Mayor Henry argues that Wainscott’s statement is not
protected by the First Amendment because it does not
involve matters of public concern. He claims that Wainscott
spoke more like a disgruntled employee than a citizen. In
addition, he argues that the context and form of the state-
ment reveal that Wainscott was attempting to articulate
his personal dissatisfaction for the new city administra-
tion since he was no longer the Superintendent of the De-
partment.
   Whether the city is run in an efficient and effective
manner is clearly an important matter of public concern.
An employee’s ability to highlight the misuse of public
funds or breaches of public trust is a critical weapon in
the fight against government corruption and inefficiency.
See, e.g., Propst v. Bitzer, 39 F.3d 148, 152 (7th Cir. 1994);
Conner v. Reinhard, 847 F.2d 384, 390-91 (7th Cir. 1988).
We would be remiss not to protect an employee’s ability
to expose such things. In addition, most people would
likely have an interest in the possible incompetence of
public officials. “Speech that seeks to expose improper
operations of the government or questions the integrity
of governmental officials clearly concerns vital public
interests.” Conaway v. Smith, 853 F.2d 789, 797 (10th Cir.
1988). If the administration was truly running the city
in a highly inefficient manner, it would constitute a
“ ‘breach of public trust’ which the Court in Connick sug-
No. 02-2479                                                 7

gested might qualify for protection.” Breuer v. Hart, 909
F.2d 1035, 1038 (7th Cir. 1990). It is clear from the text
of Wainscott’s statement that he did not apprise his audi-
ence of shocking revelations or insightful analysis as to
why the administration is incompetent. However, it does
not matter that the statement at issue was not of “tran-
scendent importance” or consider “the origins of the uni-
verse or the merits of a constitutional monarchy.” Dishnow
v. School Dist. of Rib Lake, 77 F.3d 194, 197 (7th Cir. 1996).
  If Wainscott’s statement had been made by a private
citizen, it would have been entitled to First Amendment
protection. See Khuans v. School Dist. 110, 123 F.3d 1010,
1016 (7th Cir. 1997) (“Public criticism of a government
employer’s policies can be protected speech.”). The fact
that Wainscott wears the badge of a city employee can-
not, in these circumstances, take his statement outside
the First Amendment context. This is especially true
given the content of his statement. It was a vague remark
which revealed no privileged or sensitive information
and was made in direct response to a situation evolving
before him. David Bennet, the waste disposal employee,
had not been given an exact location of where to deliver
the dumpster. It appeared to Wainscott that even such
a simple task as this could not be properly handled by
the city, prompting this remark. Thus, his motivation
was to express his displeasure with how the city was
handling its day to day affairs. Wainscott, as a taxpayer,
had obvious reasons to be concerned that the municipal-
ity was being run in an incompetent fashion. The under-
lying circumstances and the speaker’s motivation both
reveal that the statement dealt with a matter of public
concern in which Wainscott spoke more like a citizen
than a disgruntled employee.
  The mayor fails to acknowledge this court’s determina-
tion that “the content factor is most important” in the
Connick inquiry. Yoggerst v. Hedges, 739 F.2d 293, 296 (7th
8                                             No. 02-2479

Cir. 1984). The mayor gives short shrift to the content of
Wainscott’s statement and instead focuses on its con-
text. Animosity in a supervisor-subordinate relationship
cannot be the sole basis for characterizing an unflatter-
ing statement as a personal grievance. Such a position
would suggest that any statement with negative over-
tones made by an employee would be grounds for dismis-
sal. We cannot accept an argument that could lead to this
outcome. We do not dispute that Wainscott’s complaints
may have had roots in his negative relationship with
Mayor Henry. However, as we noted in Breuer, this alone
does not disqualify a speaker from protection. Breuer
v. Hart, 909 F.2d 1035, 1039 (7th Cir. 1990). Wainscott
himself does not contest that his relationship with the
mayor was far from cordial. But to use the nature of
this relationship as the basis for the conclusion that
this was a statement of personal interest is highly ten-
uous. An employee’s speech on matters that might other-
wise be protected cannot lose protection solely as a result
of a history of animosity. For the reasons noted above,
we find Wainscott’s statement was addressed to a matter
of public concern.
  We have held that “speaking up on a topic that may
be deemed one of public importance does not automati-
cally mean the employee’s statements address a matter
of public concern as that term is employed in Connick.”
Kokkinis v. Ivkovich, 185 F.3d 840, 844 (7th Cir. 1999). In
making this determination, we must look at the point of
the speech. Id. Was the point to further some purely pri-
vate interest? Id. It is clear in the case before us that
the purpose of Wainscott’s statement was not to further
a private interest. Venting his concerns about the city’s
alleged incompetence raises an issue of public concern,
not a private interest.
  The mayor attempts to convey that Wainscott had a
personal interest in his remark about the administration
No. 02-2479                                               9

by pointing to his complaint about the “junk” mask. How-
ever, these are two separate and distinct statements, one of
which is not at issue. While we may consider Wainscott’s
comment regarding the mask in the overarching context
of the case, we look at his remark about the administra-
tion in isolation for purposes of determining whether he
was attempting to further a personal interest. Wainscott’s
expression did not concern the effect the city’s alleged
incompetence had upon him personally. Instead, it was
a basic criticism in which he offered no elucidation. As
Wainscott notes, other than his interest as a taxpayer,
he had no personal or pecuniary interest in the place-
ment of dumpsters, or for that matter, in the manage-
ment of the city as a whole. Mayor Henry never clearly
explains how Wainscott’s statement furthered a personal
interest as opposed to raising a matter of public concern.
Instead, he relies on conclusory assertions. The Connick-
Pickering test requires more than just conclusory lang-
uage. The district court properly found that Wainscott’s
speech was not in the form of a personal grievance, but
a matter of public concern.


2. Balancing the Employee’s and Employer’s Interests
  We now consider whether Wainscott’s interest in speak-
ing out about Mayor Henry’s administration can be bal-
anced with the city’s interest in efficient public services.
There are four factors that we consider in balancing the
employee’s First Amendment interest against the em-
ployer’s need to manage the workplace:
    (1) whether the speech would create problems in
    maintaining discipline or harmony among co-workers;
    (2) whether the employment relationship is one in
    which personal loyalty and confidence are necessary;
    (3) whether the speech impeded the employee’s ability
    to perform his responsibilities; (4) the time, place and
10                                             No. 02-2479

     manner of the speech; (5) the context in which the
     underlying dispute arose; (6) whether the matter was
     one on which debate was vital to informed decision
     making; and (7) whether the speaker should be re-
     garded as a member of the general public.
Greer v. Amesqua, 212 F.3d 358, 371 (7th Cir. 2000). The
proper balance of these competing interests is a question
of law. Propst v. Bitzer, 39 F.3d 148, 152 (7th Cir. 1994).
  Mayor Henry has the burden to show that a governmen-
tal interest outweighs Wainscott’s interest in speech.
Coady v. Steil, 187 F.3d 727, 732 (7th Cir. 1999). The may-
or argues that Wainscott’s statement had the potential
to create problems in maintaining discipline and har-
mony within the Department. In addition, he claims that
since Wainscott spoke more as a disgruntled employee
and addressed matters regarding the internal operation
of the Department, the balancing test favors the employer.
Mayor Henry has failed to meet his burden of proof.
  Wainscott was not in a position which entailed super-
visory or managerial duties. While Wainscott may have
had some influence over co-workers as the former Super-
intendent, there was no evidence supporting this prop-
osition. Mayor Henry engages in speculation about the
“distinct potential” that problems might arise because
of Wainscott’s statement. A public employer has the right
to consider the potential disruption of an employee’s
speech. Waters v. Churchill, 511 U.S. 661, 677 (1994);
Caruso v. DeLuca, 81 F.3d 666, 670-71 (7th Cir. 1996).
However, pure speculation is not enough to meet the bur-
den of proof. We acknowledge the Court’s contention that
we “look to the facts as the employer reasonably found
them to be,” as opposed to what the employee claims
occurred. Waters v. Churchill, 511 U.S. 661, 677 (1994). See
also Weicherding v. Riegel, 160 F.3d 1139, 1143 (7th Cir.
1998). However, the mayor glosses over the term “reason-
No. 02-2479                                             11

ably.” Employees periodically criticize the inefficiency
of their employer. To suggest the vague criticism that “the
city administration does not know what it is doing from
one day to the next” made to a single co-worker would
spread like wildfire and reek havoc in the Department is,
at best, dubious. We are not suggesting that the mayor
must show actual disruption before he can carry his bur-
den. In fact, we have noted that a public employer does
not have to wait “until those working relationships actu-
ally disintegrate if immediate action might prevent such
disintegration.” Breuer v. Hart, 909 F.2d 1035, 1040 (7th
Cir. 1990); see also Connick, 461 U.S. at 152. However,
we fail to see the connection between a generalized state-
ment that lacked any acidity and the potential for a mass
uprising. It would take far more than Wainscott’s remark
to spark the negative reaction Mayor Henry envisions.
The mayor’s reasoning fails to persuade us that a poten-
tial threat to discipline or harmony exists in the Depart-
ment as a result of the words of Wainscott.
  Mayor Henry concedes that Wainscott’s position did not
require personal loyalty and confidence and also admits
that the comment had no negative impact on Wainscott’s
performance. The mayor contends, however, that the
time, place, manner, and context of the speech weigh in
favor of the city’s interest of promoting the efficiency of
its public services. He points out that Wainscott made
the statement at a job site, during working hours, and in
the midst of a personal dispute with Mayor Henry. He
argues that Wainscott made his remark at an inappropri-
ate time and in an inappropriate place. In considering
the content and context of the speech, we look at wheth-
er the employee could have spoke in a fashion which
would have resulted in less turmoil and confusion. Myers
v. Hasara, 226 F.3d 821, 828 (7th Cir. 2000). As we have
noted, Wainscott’s statement was exceedingly bland and
made in an offhand manner to three other people, only one
12                                             No. 02-2479

of whom was a fellow employee. We do not see how
Wainscott’s statement could cause turmoil or confusion in
these circumstances. Given the time, place, and content
of the statement, we cannot conclude that the speech
would affect the ongoing work of Department employees.
Accordingly, we find that a substantial majority of the
factors of the Pickering balancing test weigh in favor of
Wainscott’s interest in commenting upon the Henry ad-
ministration.
   The mayor, in his argument, is asking us essentially,
to give a governmental entity the right to terminate
employees if they criticize their employer. This runs coun-
ter to the most basic understandings of the First Amend-
ment. Employees of governmental entities generally
should be able to complain or criticize; it highlights inef-
ficiencies and promotes a more effective system of gov-
ernment. For these reasons, we find Mayor Henry vio-
lated Jack Wainscott’s First Amendment right to free-
dom of speech when he terminated his employment with
the city.


B. Due Process
  Mayor Henry also claims the district court erred when
it found Wainscott was not provided appropriate due
process. The mayor contends that Wainscott was given
a full and fair evidentiary hearing prior to having his
employment with the city terminated. The district court
granted summary judgment to Wainscott on the issue of
due process; we review de novo.
  The Due Process Clause requires that individuals have
an opportunity to be heard “at a meaningful time and in
a meaningful manner” regarding the deprivation of life,
liberty, or property. Mathews v. Eldridge, 424 U.S. 319,
333 (1976). Governmental employers must recognize their
employees’ property interest in continued employment. Id.
No. 02-2479                                               13

To respect this interest, a public employer must provide
certain pre-termination procedures before removing an
employee. These include (1) oral or written notice of the
charges; (2) an explanation of the employer’s evidence;
and (3) an opportunity for the employee to tell his side
of the story. Cleveland Bd. of Educ. v. Loudermill, 470
U.S. 532, 546 (1985); Head v. Chicago Sch. Reform Bd. of
Trustees, 225 F.3d 794, 804 (7th Cir. 2000).
  Before we consider the substantive aspects of the due
process issue, we must first resolve when, if at all,
Wainscott was actually terminated. If Wainscott was not
terminated, but rather placed on suspension pending a
review by the Board of Public Works, then Wainscott
would not be entitled to the proper due process require-
ments. Perhaps realizing the lack of persuasiveness of
his argument, Mayor Henry changed his position during
the course of the proceedings and began contending that
Wainscott was never terminated. This position is in stark
contrast to the testimony of those at the August 17 meeting
and to Mayor Henry’s August 17 letter to Wainscott that
stated, in part, “You are hereby terminated for insubor-
dination.” The sliver of support upon which he relies is
the fact that Wainscott’s medical insurance was never
discontinued. The district court considered this a “scintilla
of evidence supporting [Mayor Henry’s] position and thus
it is inadequate to surpass summary judgment on this
claim.” We agree.
   We find that the mayor’s argument essentially high-
lights one, inconsequential, marginally reliable piece of
evidence while ignoring a substantial amount of credible
and highly relevant evidence. We need only look to the
factual background, the mayor’s deposition, his actions
at the August 17 meeting, his letter to Wainscott, and his
statements at the Board of Public Works hearing. Thus,
these various pieces of evidence, most from Mayor Henry
14                                           No. 02-2479

himself, point to the conclusion that the mayor fired
Wainscott on August 17.
  Having determined that Wainscott was terminated on
August 17, we now must consider whether Mayor Henry
afforded Wainscott proper due process. As we noted
above, due process requires that governmental employers
give proper notice when terminating employees. Cleveland
Bd. of Education v. Loudermill, 470 U.S. 532 (1985). The
mayor ignores the plain import of Loudermill and its
progeny. Loudermill forbade public employees from ter-
minating an employee without a prior hearing. Id. at 542.
The mayor neglects to apply the requirements set forth
in Loudermill to the underlying facts.
  Loudermill held that a pre-termination hearing re-
quires notice of the charge, an explanation of the basis
for the charge, and an opportunity for the employee to
respond. Loudermill, 470 U.S. at 546. It is clear the may-
or failed to meet the Loudermill requirements. It was
undisputed that Wainscott did not know the purpose of
the August 17 meeting. Thus, he first became aware of
his termination when he read the opening words of the
mayor’s letter, “You are hereby terminated for insubor-
dination.” This could not even be described as contempo-
raneous notice, which we have suggested could satisfy due
process. See Staples v. City of Milwaukee, 142 F.3d 383,
387 (7th Cir. 1998).
  We have determined that the notice requirement is
properly met if “it is reasonably calculated to apprise
interested parties of the proceeding and afford them an
opportunity to present their objections.” Head v. Chicago
Sch. Reform Bd. of Trustees, 225 F.3d 794, 804 (7th Cir.
2000). Mayor Henry failed to meet this requirement.
Wainscott had no idea what the subject of the meeting
concerned. Thus, not only was notice not reasonably
calculated, it was not calculated at all. Secondly, the
No. 02-2479                                                  15

mayor’s actions gave Wainscott no opportunity to present
objections. By not providing notice, Mayor Henry pre-
vented Wainscott from developing and preparing any de-
fenses, explanations, or objections.
  So the mayor failed to meet the first requirement of
Loudermill. For the reasons that follow, we also find he
has failed to meet the second and third requirements.
Loudermill requires that the mayor provide Wainscott
with an explanation of his evidence supporting the ter-
mination. Wainscott’s termination was notable for its lack
of any factual investigation by the mayor. Mayor Henry
based his decision to fire Wainscott on the information
he received in the phone call from Troxel. The mayor did
not speak with Wainscott or any of the other people in-
volved in the conversation on Branson Street before de-
ciding to discharge Wainscott. Nor did the mayor ex-
plain the conduct Wainscott engaged in that the Mayor
considered to be insubordinate. He essentially let his
three sentence letter do his explaining for him. This sim-
ply does not comport with proper due process require-
ments. As a public employee, Wainscott had a constitu-
tional right “to a fair hearing before being fired and that . . .
includes the right to be shown the evidence on which the
tribunal has relied.” Swank v. Smart, 898 F.2d 1247, 1256
(7th Cir. 1990). The record leaves no doubt as to the lack
of any substantive explanation of the evidence.
  Finally, the mayor was required to give Wainscott a
“meaningful opportunity” to respond to the charge. Louder-
mill, 470 U.S. at 543. A “meaningful opportunity” is one
which occurs “before the termination takes effect.” Id. The
record reveals that Wainscott never had any opportunity
to respond, let alone to give a meaningful response. The
mayor had already written the letter describing the ter-
mination and gave it to Wainscott. When Wainscott first
received the letter and read its contents, the termination
had already taken effect. For these reasons, we find the
16                                            No. 02-2479

district court’s determination that there was no genuine
issue of material fact with regard to the mayor’s due proc-
ess violation correct.


                   III. CONCLUSION
  Jack Wainscott’s speech dealt with a matter of public
concern and therefore deserves First Amendment protec-
tion. Mayor Henry’s termination infringed upon Wainscott’s
First Amendment right to free speech and violated his
right to due process. Accordingly, the judgment of the dis-
trict court is AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—1-17-03